DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wall with honeycomb perforation as recited in claims 7 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Das  (4,945,982) in view of Vouche (2009/0220334).
Das discloses a fan shroud 23 for a heating, ventilation, and/or air conditioning (HVAC) unit (Fig. 1), comprising: an outer wall configured to couple to a housing 11 of the HVAC unit; wherein the fan shroud is configured to encircle a fan 21 of the HVAC unit.
However, Das does not disclose an inner wall disposed within the outer wall, wherein the inner wall is air permeable; and an acoustic damping material disposed between the outer wall and the inner wall as claimed.
	Vouche teaches a fan 24 (Fig. 3) comprising a shroud 26 having an outer wall 110 (Fig. 6), an inner wall 120 disposed within the outer wall, wherein the inner wall is air permeable; and an acoustic damping material 114 disposed between the outer wall and the inner wall (paragraph 28, second sentence); wherein the fan shroud is configured to encircle the fan (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan shroud of Das with an inner wall disposed within the outer wall, wherein the inner wall is air permeable; and an acoustic damping material disposed between the outer wall and the inner wall for the purpose of reducing the operating noise of the fan (Vouche; paragraph 21; first sentence).
Regarding claim 2, the acoustic damping material fully encircles the fan (Vouche, paragraph 26, third sentence from the bottom).
Regarding claim 3, the outer wall has a substantially cylindrical shell and a flange extending a distance inward from the cylindrical shell relative to a central axis of the fan shroud (see annotated Fig. 1 of Das below).



[AltContent: textbox (Flange for claim 22)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    274
    711
    media_image1.png
    Greyscale

[AltContent: textbox (Flange for claim 3)]

		Annotation of Fig. 1 of Das.

Regarding claim 4, the acoustic damping material is adjacent to the cylindrical shell as discussed in the rejection of claim 1 above. However, Das in view of Vouche does not disclose
The acoustic damping material does not extend inwardly beyond the flange.
Based on the relative position between the flange and the tips of the fan blades of Das, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the shroud of Das in view of Vouche such that the acoustic damping material does not extend inwardly beyond the flange to avoid interference between the inner wall of the shroud and the blade tips (the acoustic damping material is between the inner wall and the outer wall).
Regarding claim 6, the inner wall is made of perforated sheet metal (Vouche, paragraph 28, fourth sentence).
Regarding claim 9, Das in view of Vouche discloses all the limitations except the acoustic damping material is not adhered the outer wall as claimed.
Since the applicant has not disclosed that having the acoustic damping material being adhered the outer wall solves any stated problem or is for any particular purpose above the fact that in doing so, the acoustic damping material is prevented from moving between the inner and outer walls; and it appears that the fan shroud of  Das in view of Vouche would perform equally well with the acoustic damping material being adhered the outer wall as claimed by applicant, it would have been an obvious matter of design choice to modify the shroud of Das in view of Vouche by utilizing having the acoustic damping material being adhered the outer wall as claimed.
Regarding claim 10, the fan shroud is configured to entirely circumferentially surround a set of blades of the fan relative to a central axis of the fan shroud, and wherein the fan shroud is configured to extend over an axial length of the set of blades (see Fig. 1 of Das above).
Regarding claim 11, based on Fig. 1 of Das, the inner wall can be retrofitted to the HVAC unit without modification to the fan. 
Regarding claim 12, the fan shroud is configured to be disposed about an orifice in the housing, such that air operatively moved by the fan passes through the fan shroud (Das; col. 2, lines 43-45).
Regarding claim 13, the fan of Das is for an outdoor unit of a heat pump system (col. 1, lines 9-16) which inherently comprises a condenser; and the outer wall is configured to couple to a panel 14 of the housing adjacent a condenser section of the HVAC unit, wherein the fan is inherently a condenser fan. 
Regarding claim 15, Das discloses heating, ventilation, and/or air conditioning (HVAC) unit (col. 1, lines 9-16), comprising: a housing 14 including an orifice (see Fig. 1 of Das above); a fan 21 including a fan blade configured to rotate about an axis to motivate an air flow through the orifice of the housing; a shroud 23 having an outer wall surrounding the fan blades. 
Das does not disclose a sound damper having a wall and sound damping material affixed to the wall, wherein the wall is affixed to the housing, such that the wall is radially outward from the fan blade relative to the axis, and such that the sound damping material circumferentially surrounds the fan blade and is exposed to the air flow passing through the orifice as claimed.
Vouche teaches a fan 24 (Fig. 3) comprising a shroud 26 having an outer wall 110 (Fig. 6), an inner wall 120 disposed within the outer wall, wherein the inner wall is air permeable; and an acoustic damping material 114 disposed between the outer wall and the inner wall (paragraph 28, second sentence); wherein the fan shroud is configured to encircle the fan (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the HVAC system of Das with an inner wall disposed within the outer wall, wherein the inner wall is air permeable; and an acoustic damping material disposed between the outer wall and the inner wall for the purpose of reducing the operating noise of the fan (Vouche; paragraph 21; first sentence).
Regarding claim 16, as discussed in the rejection of claim 15 above, the wall is a first wall, and wherein the sound damper includes a second wall disposed radially inward from the first wall relative to the axis, and wherein the sound damping material is radially between the first wall and the second wall relative to the axis.
Regarding claim 17, the second wall includes perforations to enable contact between the air flow and the sound damping material (Vouche; paragraph 28, second sentence).
Regarding claim 18, Das in view of Vouche discloses all the limitations except the perforations do not have a honeycomb configuration as claimed.
Since the applicant has not disclosed that having the perforation with a honeycomb configuration solves any stated problem or is for any particular purpose above the fact that a honeycomb perforation is just form of perforation, and it appears that the second wall of the modified HVAC system of Das would perform equally well with the honeycomb configuration as defined and claimed by applicant, it would have been an obvious matter of design choice to modify the second wall of the modified system of Das by utilizing the honeycomb configuration  as claimed.
Regarding claim 19, the second wall is made from sheet metal (Vouche; paragraph 28; fourth sentence); and the material of the first wall is not known. However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the HVAC system of Das in view of Vouche with the first wall made from sheet metal since it is the common material for housing parts of an outdoor HVAC unit.
Regarding claim 21, the sound damping material is foam (Vouche; paragraph 27, next to last sentence).
Allowable Subject Matter
Claims 22-26 are allowed. Das in view of Vouche discloses a panel 14 including an orifice, a first wall, a second wall and an acoustic damping material disclose between the first wall and the second wall. However, the combination of Das and Vouche fails to disclose the first wall has a flange configured to be secured to a first side of the panel and the second wall is configured to be secured to a second side of the panel opposite the first side, such that the first wall is removable from the panel without removal of the second wall from the panel.
Claims 5, 7, 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Mercer et al. (10,774,845), Weiland et al. (5,215,433) and Ritenour (4,692,091) are cited to show different fans with acoustic damping features.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745